Case 3:19-cv-00665-MMD-WGC Document 37-30 Filed 05/17/20 Page 1 of 3




                  Exhibit 30




                     Exhibit 30
      Case 3:19-cv-00665-MMD-WGC Document 37-30 Filed 05/17/20 Page 2 of 3


   ~  -~     .    Washoe Countv School District
                 425 East Ninth St:ei,t • P.O. lklJ< 30~25 • Reno, NV fi9520·3425
                 Pl'>or.e \715) :3'18·0200   ( 775) 3·4S·0304 • www.w,,sor,~~,hools.net
                 Bo.ird of Trustees: Kat-( Simon Holl,111d, Pn!stdent • Maft,11a Rayn,ond, Vice President. • John Maye1, Cler k •
                 Dcbr,1 Feem;ter • V~ron1c.1 frenl<.,:,t • S.:ott l<t' lley • AngPL, Tuylo1 • irar.:, Oav,s, Superintendent




July 27, 2018

Trina Olsen



Dear Ms. Olsen:

As you ar e aware, on June 28, 2018, you were sent a letter from Dr. Roger Gonzalez
recommending to me, as Superintendent, that you be dismissed from service with the Washoe
County School District. In that letter, it was explained to you that should you desire to appeal
this dismissal, you were required to submit your request in writing to me. Your attorney,
Michael Langton, sent a letter appealing this recommendation of dismissal. It is my
understanding that Mr. Langton and the Department of Labor Relations are in the process of
establishing an arbitration hearing on this issue.

For clarification, it is my decision to uphold the recommendation of your dismissal from the
Washoe County School District, effective July 5, 2018.

Sincerely,

 ~Btvv«J
Traci Davis
Superintendent WCSD

Cc:        Michael Langton, Esquire
         Emily Ellison, Chief Human Resources Officer
         Virginia R. Doran, Director of Labor Relations




                                                                                                                            ij       EXHIBIT

                                                                                                                           I to
                                                                                                                           in                ~
                                                                                                                                 ! ~ tf' .
                                                                                                                                    ~
                                                                                                                     OLSEN· 000012
      Case 3:19-cv-00665-MMD-WGC Document 37-30 Filed 05/17/20 Page 3 of 3




      -~
      YI         Washoe County School District
                 25 t;,,, Ntnt,, Strc-:, P.O. lio Ji' ~l5 nen,, NV l'i9520·34:l5
               , llone {775) 3.:l;j•02C0 (775) J•H·0J0~ • ,•.v.w.,,,·,n,.-srlwol .net
               6o<'!ld of irn,t•·cs: 1;.1ly Simon tfoll.rnd, P1L ,ic~nl • Malen.i Raymonc.l, Vtcc P,,,~,d"nt • Jo,m MilVL'r, Cl<>rk •
               t'dlril ;:, t:n!Stl'I ' Vcm.1lca Frc,,t,•I ' Scott l<d!cy 1 ,,11gcl,1 T,\~l{'lf • ·rliKI Davi,, Sup.:rintc111Nnt




 July 26, 2018

 Trina Olsen



 Dear Ms. Olsen:

As you are aware, on June 28, 2018, you were sent a letter from Dr. Roger Gonzalez
recommending to me, as Superintendent, that you be dismissed from service with the Washoe
County School District. In that letter, it was explained to you that should you desire to appeal
this dismissal, you were required to submit your request in writing to me. Your attorney,
Michael Langton, sent a letter appealing this recommendation of dismissal. It is my
understanding that Mr. Langton and the Department of Labor Relations are in the process of
establishing an arbitration hearing on this issue.

For clarification, it is my decision to uphold the recommendation of your dismissal from the
Washoe County School District, effective July 6, 2018.

Sincerely,

 ~~
Traci Davis
Superintendent WCSD

Cc:      Michael Langton, Esquire
       Emily Ellison, Chief Human Resources Officer
       Virginia R. Doran, Director of Labor Relations




                                                                                                                                -·-
                                                                                                                              .~"~·.;.
                                                                                                                     OLSEN~~~3
